Exhibit 10.1

November 16, 2007

Mr. Chris Sliva

Dear Chris:

Congratulations on your promotion to Senior Vice President & Chief Operating
Officer — Morningstar of Dean Foods Company. This position will report to me.

Here are the specifics of your offer:

Effective Date

The effective date of your new position is January 1, 2008.

Base Salary

You will be paid $14,583.33 on a semi-monthly basis, which equates to an annual
salary of $350,000 (+14%). This includes your normal merit increase scheduled
for April 1, 2008. Your salary will be reviewed annually (beginning in January
2009).

Annual Bonus Opportunity

You will be eligible to earn an annual bonus with a target amount equal to 60%
of your annualized base salary, subject to the achievement of certain operating
targets for the group and specific individual targets. You can earn up to 200%
of your targeted bonus if operating targets are exceeded.

Annual Long Term Incentive Compensation

In January, 2008, you will be granted options to purchase 40,000 shares of Dean
Foods common stock. Additionally, you will be granted 12,000 Dean Foods
Restricted Stock Units. The options will vest in equal installments over a
period of three years, beginning on the first anniversary date of the date of
the grant. Restricted shares will vest over a period of five years, beginning on
the first anniversary date of the date of grant. The amount and nature of future
long-term awards will be determined by the Dean Foods Board of Directors. You
will be eligible for future equity grants under the Dean Foods Long Term
Incentive Program.

Benefits

You will continue to be eligible for FlexSelect benefits (medical, dental,
vision), 401k, and more. You are also eligible to participate in the
Supplemental Executive Retirement Plan (SERP), a supplemental executive LTD
program, and company paid annual physical.



--------------------------------------------------------------------------------

Conclusion

Chris, I am very excited about your new opportunity, and I look forward to your
future contributions to Dean Foods.

 

Best regards,

Joe Scalzo

President, Whitewave

Agreed and accepted:

 

/s/ Chris Sliva Chris Sliva 1-19-08 Date